    Case 8:19-cv-02329-MSS-TGW Document 46 Filed 08/20/21 Page 1 of 1 PageID 278


                                 UNITED STATES DISTRICT COURT
                              FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

      RANDALL PLUMMER,
                     Plaintiff,
      v.                                                     CASE NO.: 8:18-cv-2329-T-35TGW
      DEBSKI & ASSOCIATES, P.A.,
                     Defendant.

                                  JOINT STIPULATION OF DISMISSAL

                    Plaintiff,    RANDALL        PLUMMER,         and     Defendant,     DEBSKI       &
     ASSOCIATES, P.A., by and through their respective undersigned counsel, pursuant to Fed. R.
     Civ. P. 41(A)(ii), and Local Rule 3.08, jointly stipulate to a dismissal of the above-styled action
     with prejudice. Each party shall bear his/its respective attorney’s fees and costs. The parties
     request that the Clerk of Court now close this case.
                                         Respectfully Submitted,
            /s/ Heather A. Harwell                                        /s/ Ronald S. Canter
HEATHER A. HARWELL, ESQUIRE                                 RONALD S. CANTER, ESQUIRE
FBN: 0796794                                                FBN: 335045
Law Office of Heather A. Harwell, P.A.                      The Law Offices of Ronald S. Canter, LLC
15299 Bahia Lane                                            200A Monroe St., Ste. 104
Fort Myers, Florida 33908                                   Rockville, MD 20850
PH: 813-892-2922; FX: 813-907-2933                          PH: 301-424-7490; FX: 301-424-7470
EM: HH1@FLDebtLaw.com                                       EM: rcanter@roncanterllc.com
Attorney for Plaintiff,                                     Attorney for Defendant,
RANDALL PLUMMER                                             DEBSKI & ASSOCIATES, P.A.

                                         CERTIFICATE OF SERVICE

                    I HEREBY CERTIFY that a true and correct copy of the foregoing Joint
     Stipulation of Dismissal was electronically filed in the CM/ECF system. The undersigned
     reasonably expects that notice of this filing will be sent to the parties of record below designated
     by operation of the CM/ECF system. Parties may further access this filing through CM/ECF. The
     foregoing service was completed on August 20, 2021.

                                                    /s/ Heather A. Harwell
                                                    HEATHER A. HARWELL, ESQUIRE
                                                    Florida Bar No. 0796794
